Citation Nr: 0427826	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for a cervical spine disability.

2.  Entitlement to an initial rating greater than 10 percent 
for degenerative arthritis of the right and left shoulders.

3.  Entitlement to an initial rating greater than 10 percent 
for osteoarthropathy of the interphalangeal and metacarpal 
phalangeal joints of the right and left hands.  

4.  Entitlement to an initial compensable rating for tension 
headaches.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

7.  Entitlement to service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In a July 2003 statement (VA 
Form 21-4138), the veteran withdrew three issues that arose 
out of the January 2002 decision; namely, entitlement to 
service connection for a gastrointestinal disability 
(characterized as viral gastroenteritis, stomach malaise and 
diarrhea), entitlement to a rating greater than 10 percent 
for tension headaches, and entitlement to service connection 
for sinusitis.  See 38 C.F.R. § 20.204.  Thereafter, the 
veteran testified before the Board at a hearing at the RO in 
June 2004, at which time he presented testimony on the issue 
of an initial rating greater than 10 percent for tension 
headaches.  Accordingly, the Board will assume that the 
veteran intends for this issue to remain in appellate status 
and not be withdrawn.

The issues of increased initial ratings for service-connected 
cervical spine, bilateral shoulder, bilateral hand and 
headache disabilities, as well as the underlying claims of 
service connection for bilateral hearing loss and tinnitus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied claims for 
service connection for bilateral hearing loss and tinnitus; 
the veteran did not file a notice of disagreement to initiate 
an appeal from that determination. 

2.  Certain evidence received since the RO's June 1998 
decision denying service connection for bilateral hearing 
loss and tinnitus was not previously before agency decision 
makers, and is so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision which denied entitlement to 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the final June 1998 
determination, in which the RO denied service connection for 
bilateral hearing loss and tinnitus, is new and material, and 
these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the RO originally denied the veteran's 
claim for service connection for hearing loss and tinnitus in 
June 1998.  The veteran did not initiate an appeal from that 
determination, and the June 1998 decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

It appears from the January 2002 decision on appeal that the 
RO readjudicated the veteran's application to reopen claims 
for service connection for hearing loss and tinnitus on the 
merits without regard to finality.  That notwithstanding, the 
Board is not bound by the RO's determination and must 
nevertheless consider whether new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the July 2000 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file at the time of the adverse final 
decision in June 1998 included service medical records 
showing that the veteran had normal hearing and post service 
medical records devoid of complaints or treatment for hearing 
loss or tinnitus.  

Evidence submitted to the RO since the June 1998 decision 
includes private medical records diagnosing the veteran as 
having a sloping mild to severe sensorinueral hearing loss 
bilaterally and relating the hearing loss to the veteran's 
period of service.  The evidence also includes the veteran's 
June 2004 hearing testimony regarding his claimed hearing 
loss and tinnitus which was not previously considered by the 
RO in June 1998.  This testimony included the veteran's 
assertion that he constantly complained of ringing in his 
ears in service.  Thus, the Board finds that the evidence 
submitted after the June 1998 final adverse decision as 
outlined above is new, in that it has not been previously 
considered by agency decision makers, and is not cumulative 
or duplicative of evidence previously considered.  The Board 
further finds that the new evidence must be considered 
material in that it pertains to the essential elements for 
service connection not previously considered.  The Board adds 
that, to constitute new and material evidence for the 
purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds 
that the criteria for reopening the claims for service 
connection for hearing loss and tinnitus have been met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

AT this point, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  However, there is no 
need to consider whether there has been compliance with VCAA 
at this point.  Any VCAA deficiencies will be remedied as a 
result of actions set forth in the remand section of this 
decision.   


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss has been reopened.  The veteran's 
claim of entitlement to service connection for tinnitus has 
been reopened.  To this extent, the appeal is granted.


REMAND

Regarding the now reopened claims for service connection for 
hearing loss and tinnitus, clarification must be obtained 
with respect to whether or not the veteran presently has 
these disabilities.  Although a private physician in July 
2003 diagnosed the veteran as having bilateral hearing loss, 
the specific pertinent audiological findings with respect to 
this disability are not available.  Such findings are 
essential since hearing impairment for VA purposes is 
recognized based on specific decibel readings at various 
auditory threshold levels, as well as speech recognition 
scores as set out under 38 C.F.R. § 3.385.  In view of the 
fact that the July 2003 private audiogram is in graph form 
and the July 2003 physician did not otherwise provide the 
audiological findings pursuant to § 3.385, the veteran should 
be afforded a VA audiological evaluation in order to obtain 
findings necessary to properly assess his hearing loss and 
tinnitus claims.  See 38 U.S.C.A. § 5103A(d); Kelly v. Brown, 
7 Vet. App. 471 (1995).  Also, the veteran testified in June 
2004 that he underwent a VA hearing examination the previous 
month.  This examination report along with any other 
outstanding pertinent records should be obtained.  
38 U.S.C.A. § 5103A(b).  

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
governing evaluation of diseases and injuries of the spine 
(Diagnostic Codes 5235- 5243).  These amendments were made 
effective in September 23, 2002, and September 26, 2003. The 
RO has not yet considered the veteran's claim for an 
increased rating for his service-connected cervical 
disability in the context of the recent regulatory changes, 
nor has the veteran had an opportunity to prosecute his claim 
in that context.  Given that fact, the Board finds that a 
remand will ensure due process of law, and avoid the 
possibility of prejudice. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Furthermore, it is essential to point out that during the 
June 2004 hearing, the veteran testified to increased 
symptomatolgy regarding his cervical, shoulder and headache 
disabilities since his initial VA contract examination in 
August 2001.  While a new examination is not required simply 
because of the time that has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Consequently, in view of the veteran's 
testimony and the fact that it has been several years since 
he was last examined, the veteran should be afforded new 
examinations to assess the current severity of his cervical, 
bilateral shoulder, bilateral hand, and headache 
disabilities.  Id; 38 U.S.C.A. § 5103A(d).

Prior to reviewing any of the present claims on appeal, the 
veteran's Social Security Administration records must be 
obtained.  In this regard, the veteran's representative 
forwarded to the RO a copy of an April 1999 Social Security 
Administration decision awarding the veteran disability 
benefits for disabilities that include degenerative arthritis 
of the neck.  Accordingly, the underlying medical records 
with respect to this decision must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, by rating decision dated in January 2004, the RO denied 
the veteran's claim for service connection for a low back 
disability.  In a written communication received at the RO in 
February 2004, the veteran disagreed with the January 2004 
decision.  The Board finds this communication to be a notice 
of disagreement.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with respect to 
this issue.  38 C.F.R. § 19.26 (2003).  In such cases, the 
proper action is for the Board to remand the case to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

2. The RO should undertake all necessary 
action pursuant to 38 C.F.R. § 19.26, to 
include issuance of a statement of the 
case, with regard to the claim of 
entitlement to service connection for low 
back disability.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wishes to 
complete an appeal as to this issue.

3.  The RO should take appropriate action 
to obtain any medical evidence not 
already of record concerning the issues 
on appeal, to include obtaining 
audiological records from a VA hearing 
examination performed in April or May 
2004.

4. The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.

5. The RO should schedule the veteran for 
a VA audiological examination to 
determine the presence and etiology of 
his claimed bilateral hearing loss and 
tinnitus.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with this examination.  The examination 
should include audiological test results 
in numerical form as well as speech 
recognition scores utilizing the Maryland 
CNC Test.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed tinnitus 
and/or hearing loss disabilities are 
related to the veteran's period of active 
duty service.  

6.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected cervical, bilateral 
shoulder, and bilateral hand 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with this examination.  The examination 
should include clearly reported 
examination findings to allow for 
evaluation under both old and new rating 
criteria for the spine.  Ranges of motion 
should also be reported for the cervical 
spine, shoulder and hand joints, together 
with an opinion as to additional 
functional loss (in degrees if possible) 
due to pain, weakness, fatigue and 
incoordination, including any expected 
additional functional loss during flare-
ups.

7.  The RO should schedule the veteran 
for a VA neurological examination to 
ascertain the current severity of his 
service-connected tension headaches.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination.  The examiner should provide 
the frequency and severity of the 
veteran's attacks and whether and how 
often the attacks are prostrating.  

8.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the veteran's claims for 
increased initial ratings for his 
service-connected cervical, bilateral 
shoulder, bilateral hand and headache 
disabilities as well as service 
connection for bilateral hearing loss and 
for tinnitus.  The RO should review the 
cervical spine disability claim in light 
of both the old and new rating criteria 
for rating the spine.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



